


110 HR 960 IH: Enhancing America
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 960
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Sestak (for
			 himself, Ms. Shea-Porter, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the national security interests of the United
		  States both at home and abroad by setting a deliberate timetable for the
		  redeployment of United States Armed Forces from Iraq by December 31, 2007, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing America’s
			 Security through Redeployment from Iraq Act.
		2.FindingsCongress finds the following:
			(1)The men and women
			 of the United States Armed Forces have performed brilliantly in Iraq and served
			 the Nation courageously.
			(2)The worsening
			 situation in Iraq is a product of ongoing sectarian violence in which the
			 United States Armed Forces have been asked to take sides and referee an ongoing
			 civil war.
			(3)Sending more
			 United States troops to Iraq, and remaining there indefinitely, will only
			 further increase the dependence of the people of Iraq on the United States,
			 both politically and militarily, at a time when Iraqis should be shouldering
			 increased responsibility for their country.
			(4)The failure to
			 confidently engage diplomatically with all countries in the region, including
			 Iran and Syria, has foreclosed opportunities to further the stability of
			 Iraq.
			(5)The loss of
			 national treasure—with billions of dollars in reconstruction aid unaccounted
			 for, and billions of dollars being spent for a conflict with elusive,
			 ever-changing goals, while United States ground forces are strained almost to
			 the breaking point—has negatively impacted United States military readiness and
			 hindered the ability of the United States to focus on other security priorities
			 both at home and abroad.
			(6)As a result, continuing in the current
			 direction in Iraq means less security and a greater strategic security risk for
			 the United States by diverting the attention and resources needed to advance
			 more significant United States security goals in the Global War on Terror and
			 to address regional challenges from Afghanistan, North Korea, and Iran to the
			 Western Pacific and Middle East regions.
			(7)Maintaining a strong United States military
			 presence in the Middle East and Southwest Asia regions is necessary to ensure
			 the protection and advancement of United States and allied interests.
			3.Declarations of
			 policyCongress makes the
			 following declarations of policy:
			(1)The United States must communicate
			 unequivocally to the political leaders in Iraq that they must take the
			 difficult political steps necessary to cease the sectarian violence in Iraq,
			 including building coalitions among competing sects, ensuring minority rights,
			 balancing power between provincial and central governments, and sharing oil
			 revenues among all regions of Iraq.
			(2)The United States
			 must create strong incentives for countries in the region to engage
			 constructively with Iraq.
			(3)The policy goals of paragraphs (1) and (2)
			 cannot be accomplished by continuing an open-ended United States military
			 commitment to Iraq. Rather, only by setting a deliberate timetable for the
			 redeployment of United States Armed Forces from Iraq will the United States be
			 able to ensure that the political leaders of Iraq acknowledge and accept that
			 they must take the difficult political steps necessary to cease the sectarian
			 violence in Iraq, understanding that they would otherwise bear the consequences
			 of not assuming responsibility for their country.
			4.Redeployment of
			 United States military forces from Iraq
			(a)Redeployment
			 required
				(1)RequirementExcept
			 as provided in subsection (b), not later than December 31, 2007, all United
			 States Armed Forces serving in Iraq as part of Operation Iraqi Freedom shall be
			 redeployed outside of Iraq, to locations within the Middle East or Southwest
			 Asia regions or to other regions or nations, or returned to the United
			 States.
				(2)Purpose and pace
			 of redeploymentThe
			 redeployment required by this subsection shall be carried out for purposes of
			 both enhancing the global security interests of the United States and improving
			 the military readiness of the United States. The Secretary of Defense shall
			 ensure that the redeployment is carried out at deliberate, orderly pace that
			 allows for the full security of members of the Armed Forces.
				(b)Exceptions to
			 redeployment requirementThe redeployment required by subsection
			 (a) shall not apply to the following:
				(1)Special
			 operations forcesSpecial
			 operations forces assigned outside of Iraq that conduct either targeted
			 counter-terrorism operations or periodic support operations of the Iraqi
			 security forces in Iraq.
				(2)Military liaison
			 teamsMilitary or civilian
			 personnel on military liaison teams involved in military-to-military contacts
			 and comparable activities between the United States and Iraq, as authorized
			 under section 168 of title 10, United States Code.
				(3)Air
			 supportMembers of the Air
			 Force, Navy, and Marine Corps assigned to locations outside Iraq for purposes
			 of conducting air operations in Iraq (including air operations in support of
			 combat operations) to support the Iraqi security forces.
				(4)Counter-terrorism
			 operationsMembers of the
			 Armed Forces conducting targeted counter-terrorism operations in Iraq.
				(5)Security for
			 united states diplomatic missions in IraqMembers of the Armed
			 Forces providing security for the United States Embassy and other United States
			 diplomatic missions in Iraq.
				(6)Defense
			 attachePersonnel conducting routine functions of the Office of
			 Defense Attache.
				5.Limitation on use
			 of fundsFunds appropriated or
			 otherwise made available to the Department of Defense under any provision of
			 law for Operation Iraqi Freedom may be obligated or expended after December 31,
			 2007, only for personnel described in and activities carried out pursuant to
			 section 4(b).
		6.Diplomatic
			 efforts by the United StatesIt is the sense of Congress that—
			(1)the United States should take a leadership
			 role in diplomatic efforts and negotiations necessary for countries in the
			 region, including Iran and Syria, to work together to ensure the long-term
			 stability of Iraq, which is in the best interests of such countries and the
			 United States; and
			(2)the United States
			 should convene an international conference to bring together countries
			 throughout the world to provide economic aid for rebuilding the infrastructure
			 of Iraq and other reconstruction efforts in Iraq that are essential to ensure
			 the long-term stability of Iraq.
			
